Citation Nr: 1048136	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim seeking entitlement to service 
connection for bilateral retinitis.

2.  Entitlement to an increased rating greater than 10 percent 
for residuals of a hiatal hernia, status post hernia repair 
surgery.

3.  Entitlement to an increased rating greater than 20 percent 
for a low back disability, to include degenerative arthritis and 
disc bulge.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1977 to November 1980.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  Thereafter the case was transferred to the RO in 
Detroit, Michigan.  The Veteran had a hearing before the Board in 
November 2010 and the transcript is of record.

The Board notes that although the RO initially declined reopening 
the Veteran's retinitis claim in the 2008 rating decision, the RO 
ultimately reopened the claim and denied it on the merits in a 
March 2009 Statement of the Case (SOC).  Notwithstanding the RO's 
action, the Board is required to consider whether new and 
material evidence has been received warranting the reopening of 
the previously denied claim.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by ignoring 
issue of whether any new and material evidence had been submitted 
to reopen the Veteran's previously and finally denied claims). 
Thus, the issue on appeal is characterized appropriately above. 

The increased rating issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  An unappealed July 1981 rating decision denied service 
connection for a "vision" problem, finding, that the Veteran's 
retinitis pigmentosa is a congenital defect that was not 
permanently aggravated by any incident of his military service. 

2.  Evidence received since the July 1981 decision merely shows 
continued treatment for the Veteran's retinitis pigmentosa and 
does not relate to the unestablished fact (in-service 
aggravation) necessary to substantiate the claim and, therefore, 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

The July 1981 rating decision that denied the claim for 
entitlement to service connection for retinitis pigmentosa is 
final and evidence received since 1981 is not new and material; 
the claim may not be reopened.  38 U.S.C.A. §§ 5109, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in May 2007.  That letter advised the Veteran of the 
information necessary to substantiate his claim, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The letter also explained how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The 2007 letter also satisfied the additional notice requirements 
applicable to claims to reopen such as the psychiatric disability 
claim here.  The United States Court of Appeals for Veterans 
Claims (Court) held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and information 
that is necessary to reopen his or her claim and VA must notify 
the claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for the 
benefit sought by the claimant.  The 2007 letter informed the 
Veteran new and material evidence was needed to reopen the claim 
and provided him the definition of new and material evidence.  
The letter also informed him why his claim was denied in the past 
and that he would need to specifically provide evidence combating 
those reasons for denial.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Medical records associated with the Veteran's 
award of Social Security Administration (SSA) disability 
benefits.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In regard to the 
Veteran's retinitis claim, which is a claim to reopen, VA's 
responsibility extends to requesting evidence from any new source 
identified by the claimant, and if that evidence is not new and 
material, the claim is not reopened, and VA has no further duties 
to the Veteran with respect to that particular claim.  See, e.g., 
VBA Fast Letter 01-13 (February 5, 2001).  VA does not have a 
duty to provide the Veteran a VA examination if the claim is not 
reopened.  The VCAA explicitly stated that, regardless of any 
assistance provided to the claimant, new and material evidence 
must still be submitted to reopen a claim.  38 U.S.C. § 5103A(f); 
38 C.F.R. § 3.159(c)(4)(C)(iii).  As discussed above, in this 
case, the RO complied with VA's notification requirements and 
informed the Veteran of the information and evidence needed to 
substantiate his claim.  Since no new and material evidence has 
been submitted in conjunction with the recent claim, an 
examination is not required.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

New and Material Evidence (Retinitis)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran's claim was initially denied in a July 1981 rating 
decision where the RO concluded the medical evidence showed the 
Veteran retinitis pigmentosa was a congenital defect and was not 
permanently aggravated beyond the natural progression of the 
disease due to any in-service incident.  The Veteran did not 
appeal the decision.

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  No correspondence was 
received from the appellant within the appeal period.  Therefore, 
the July 1981 rating decision is final.

At the time of the July 1981 rating decision, the record included 
service treatment records, which showed the Veteran was found to 
have retinitis pigmentation in September 1978 when his eyes would 
not adapt to the dark at all after twenty minutes.  In March 
1979, the Medical Board determined the Veteran's retinitis 
pigmentosa was a congenital defect causing advancing severe 
bilateral concentric field loss.  The Medical Board further 
determined that the Veteran's congenital defect was "not service 
aggravated" and made him medically unfit for retention.  The 
record also included a post-service VA examination dated June 
1981 indicating a diagnosis of retinitis pigmentosa with 
"preserved central vision." 

Potentially relevant evidence received since the November 1976 
decision includes continuing VA treatment from the 1980s through 
2007 and medical records associated with the Veteran's award for 
Social Security Administration (SSA) disability benefits.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

The Veteran testified during his hearing before the Board that he 
is currently legally blind and he feels his problems began during 
his military service.  He further indicated that the sunlight he 
was exposed to while stationed in Texas may have aggravated his 
condition or, in the alternative, an in-service injury to the 
nose, where his eye was also bumped, may have aggravated his 
congenital defect.

Again, the RO in denying the claim found no medical evidence 
indicating in-service permanent aggravation of the Veteran's 
congenital defect.

Accordingly, for evidence to be new and material in this matter, 
it would have to tend to show that the Veteran's current vision 
problems, to include retinitis pigmentosa, was aggravated by 
service or otherwise incurred in service and linked to an in-
service injury or disease. No competent evidence received since 
the July 1981 decision tends to do so.

SSA disability records indicate in a 2001 medical opinion that 
the Veteran is in fact legally blind.  VA outpatient treatment 
records from the 1980s to 2007 merely indicate continuing 
treatment for the Veteran's retinitis pigmentosa.  No medical 
professional has ever opined that the Veteran's condition is 
related to any incident of his military service.

The fact that the Veteran has retinitis pigmentosa which causes 
significant impairment of vision was already well documented and 
previously considered by the RO.  None of the new medical 
evidence offers an opinion as to whether the Veteran's current 
vision problems can be linked to any in-service injury or 
disease. The additional medical evidence submitted merely show 
the Veteran's continuing treatment for his retinitis and vision 
problems.  In fact, the Veteran's testimony suggests that no 
physician has ever given him a conclusive opinion as to the 
relationship between his service and his eyesight.

As to the Veteran's own statements, he has not demonstrated he 
has medical training, expertise, or credentials that would 
qualify him to render a competent opinion regarding medical 
causation. His lay opinion that his retinitis pigmentosa was 
aggravated due to in-service exposure to sunlight or an in-
service nose injury is not competent evidence, and cannot be 
deemed "material" for purposes of reopening the veteran's claim. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Where, as 
here, the determinative issue is one of medical diagnosis or 
causation, competent medical evidence is required. Lay assertions 
are insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

No competent evidence received since 1981 relates to the 
unestablished fact necessary to substantiate the claim. That is, 
no additional evidence received shows in-service aggravation of 
the Veteran's pre-existing congenital retinitis pigmentosa or 
otherwise links the Veteran's current vision problems and 
service. The circumstances of this case are similar to those 
referenced in Paller v. Principi, 3 Vet. App. 535 (1992). The 
point has been reached in this case "where it can be said that, 
all things being equal, the evidence being proffered has been 
fairly considered and that further rearticulation of already 
corroborated evidence is, indeed, cumulative."  Paller, 3 Vet. 
App. at 538. The RO has previously considered extensive medical 
evidence documenting the appellant's medical history and 
complaints and denied this claim.

Accordingly, the additional evidence received is not new and 
material and the claim may not be reopened. Until the Veteran 
meets his threshold burden of submitting new and material 
evidence sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.   Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence has not been submitted sufficient to 
reopen a claim of entitlement to service connection for retinitis 
and, therefore, the claim is not reopened and the appeal is 
denied. 





REMAND

The Veteran claims his service connected spine and hiatal hernia 
residuals are worse than currently rated.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded VA examinations for 
his conditions in December 2007, three years ago.  The Veteran 
testified in 2010, moreover, that he receives continued treatment 
for these disabilities from the VA in Battle Creek, Michigan.  In 
contrast, the claims folder only contains VA outpatient treatment 
records through 2007.  VA records are considered part of the 
record on appeal since they are within VA's constructive 
possession. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
RO should ensure all relevant and current VA outpatient treatment 
records are associated with the claims folder because the file 
may not be currently complete.  

The Veteran testified at his hearing before the Board that his 
low back disability prevents him from really bending or squatting 
to the point where it is difficult to really dress himself.  He 
further testified that ever since his epigastric hernia he has 
had difficulty swallowing and his scar is tender and painful to 
the touch.

In contrast, the 2007 VA spine examination does not show limited 
forward flexion nearly as severe as described by the Veteran 
during his hearing.  Similarly, the 2007 VA digestive systems 
examination notes the Veteran's difficulty swallowing, but noted 
the scar as well-healed and non-tender.  

Given the Veteran's testimony, the fact that there may be missing 
records, and that the Veteran's symptoms may have worsened since 
last examined, new VA examinations are indicated.

The Board further notes the RO should also consider all other 
arguably applicable diagnostic codes in deciding whether an 
increased rating for either of these claims is warranted.

With respect to the Veteran's spine disability, notes appended to 
the General Rating Formula for Diseases and Injuries of the Spine 
specify that, among other things, any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243, at Note (1) (2010). 

The 2007 VA examiner noted the Veteran's complaints of urinary 
frequency, nocturia and radiating pain down his lower 
extremities.  Despite these notations, the RO did not 
specifically consider whether the Veteran was entitled to a 
separate rating for neurological manifestations, to include 
radiculopathy or bladder impairment. 

Similarly, using a particular diagnostic code is dependent on the 
facts and circumstances of any particular case.  In this case, 
the RO awarded the Veteran a 10 percent rating for his residuals 
of surgical repair of a hiatal epigastric hernia under 7802, for 
tender scars.  The RO, within the March 2009 Statement of the 
Case (SOC), also informed the Veteran of the diagnostic criteria 
under 7339, for ventral hernias.  The medical evidence, however, 
clearly establishes the Veteran underwent hiatal hernia repair 
and, indeed, a hiatal hernia is the condition that is currently 
service connected.  Hiatal hernia residuals are rated under 
Diagnostic Code 7346.  Accordingly, the RO should also consider 
DC 7346 in adjudicating the increased rating claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records for 
treatment from the VAMC in Battle Creek, 
Michigan from December 2007 to the present. 
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2. After obtaining the above VA and private 
medical evidence, to the extent available, 
schedule the Veteran for orthopedic, 
neurological and digestive VA examinations to 
evaluate the current severity of his service-
connected low back disability, to include any 
and all neurological and musculoskeletal 
manifestations he has in connection with his 
low back condition, and his post-operative 
hiatal hernia disability to include any 
residual scarring.  The examiner must conduct 
all necessary tests to ascertain the 
manifestations, if any, of the Veteran's 
conditions, to include but not limited to, x-
rays, MRIs, range of motion testing, 
neurological testing and functional loss 
assessment.

Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 
4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a joint 
should be considered. See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The examiner 
should also comment on the overall affect the 
Veteran's disability has on his employability 
and daily life.

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, resolving 
any conflicting medical opinions rendered and 
specifically addressing what, if any, affects 
the disability has on the Veteran's daily 
activities.

3.  After the above is complete, readjudicate 
the Veteran's claim, specifically considering 
alternative Diagnostic Codes, to include DC 
7346, and whether increased or separate 
ratings are warranted given all neurological 
and musculoskeletal manifestations of the 
Veteran's conditions as well as whether 
referral for extra-schedular considerations 
is warranted.  If the claims remain denied, 
issue a supplemental statement of the case 
(SSOC) to the Veteran and his representative, 
and they should be given an opportunity to 
respond, before the case is returned to the 
Board.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  This 
claim must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


